UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-07685 FRONTEGRA FUNDS, INC. (Exact name of registrant as specified in charter) 400 Skokie Blvd. Suite 500 Northbrook, Illinois 60062 (Address of principal executive offices) (Zip code) William D. Forsyth III 400 Skokie Blvd., Suite 500 Northbrook, Illinois 60062 (Name and address of agent for service) (847) 509-9860 Registrant's telephone number, including area code Date of fiscal year end:June 30, 2014 Date of reporting period:March 31, 2014 Item 1. Schedule of Investments. Frontegra RobecoSAM Global Equity Fund SCHEDULE OF INVESTMENTS March 31, 2014 (Unaudited) Number of Shares Value COMMON STOCKS 94.8% Australia6.2% AGL Energy Ltd. $ National Australia Bank Ltd. Westpac Banking Corp. Woodside Petroleum Ltd. France3.8% Total SA Israel1.4% Mizrahi Tefahot Bank Ltd. Italy1.1% Eni SpA Japan7.7% Chiyoda Corp. Inpex Corp. Keihin Corp. Marubeni Corp. Stanley Electric Co. Ltd. Netherlands1.8% Koninklijke DSM NV Norway1.8% DNB ASA Philippines0.4% Manila Water Co., Inc. Sweden1.0% Svenska Handelsbanken AB - Class A Switzerland8.1% Nestle SA Roche Holding AG Schindler Holding AG Swisscom AG Zurich Insurance Group AG United Kingdom9.1% AstraZeneca PLC Barclays PLC BT Group PLC GlaxoSmithKline PLC Legal & General Group PLC SSE PLC United States52.4% Abbott Laboratories Celanese Corp. - Class A Cisco Systems, Inc. Colgate-Palmolive Co. E.I. du Pont de Nemours & Co. Emerson Electric Co. Fluor Corp. GNC Holdings, Inc. Hartford Financial Services Group, Inc. Illinois Tool Works, Inc. International Business Machines Corp. Kimberly-Clark Corp. Limited Brands, Inc. MasterCard, Inc. - Class A McDonald's Corp. Mead Johnson Nutrition Co. Microsoft Corp. National Oilwell Varco, Inc. Occidental Petroleum Corp. ONE Gas, Inc. (a) Oracle Corp. Parker-Hannifin Corp. Pfizer, Inc. Reynolds American, Inc. SanDisk Corp. The Chubb Corp. The Procter & Gamble Co. UnitedHealth Group, Inc. Wells Fargo & Co. Xylem, Inc. Total Common Stocks (Cost $12,772,549) PREFERRED STOCKS 2.7% Germany2.7% Henkel AG & Co. KGaA Volkswagen AG Total Preferred Stocks (Cost $315,499) SHORT-TERM INVESTMENTS 2.5% Investment Company 2.5% STIT-STIC Prime Portfolio - Institutional Class, 0.03% Total Short-Term Investments (Cost $444,520) Total Investments 100.0% (Cost $13,532,568) Other Assets in Excess of Liabilities 0.0% TOTAL NET ASSETS 100.0% $ (a) Non-Income Producing. The cost basis of investments for federal income tax purposes at March 31, 2014 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. Frontegra MFG Global Equity Fund SCHEDULE OF INVESTMENTS March 31, 2014 (Unaudited) Number of Shares Value COMMON STOCKS 99.3% France7.1% Danone $ Sanofi Germany3.5% Adidas AG SAP AG Netherlands1.3% Unilever NV Switzerland7.4% Nestle SA Novartis AG United Kingdom5.8% Diageo PLC Tesco PLC United States74.2% American Express Co. DIRECTV (a) eBay, Inc. (a) Google, Inc. - Class A (a) Johnson & Johnson Lowe's Companies, Inc. MasterCard, Inc. - Class A McDonald's Corp. Microsoft Corp. Oracle Corp. State Street Corp. Target Corp. The Bank of New York Mellon Corp. The Coca-Cola Co. U.S. Bancorp Visa, Inc. - Class A Wal-Mart Stores, Inc. Wells Fargo & Co. Yum! Brands, Inc. Total Common Stocks (Cost $597,625,502) SHORT-TERM INVESTMENTS 2.7% Investment Company 2.7% STIT Liquid Assets Portfolio - Institutional Class, 0.05% Total Short-Term Investments (Cost $18,870,798) Total Investments 102.0% (Cost $616,496,300) Liabilities in Excess of Other Assets (2.0)% ) TOTAL NET ASSETS 100.0% $ (a) Non-Income Producing. The cost basis of investments for federal income tax purposes at March 31, 2014 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. Frontegra MFG Core Infrastructure Fund SCHEDULE OF INVESTMENTS March 31, 2014 (Unaudited) Number of Shares Value COMMON STOCKS 97.6% Australia7.5% APA Group $ DUET Group Envestra Ltd. SP AusNet Spark Infrastructure Group Sydney Airport Transurban Group Austria0.4% Flughafen Wien AG Belgium0.6% Elia System Operator SA/NV Canada8.4% Emera, Inc. Enbridge, Inc. Fortis, Inc. TransCanada Corp. Valener, Inc. France7.0% Aeroports de Paris Eutelsat Communications SA SES SA - ADR Germany1.9% Fraport AG Frankfurt Airport Services Worldwide Hamburger Hafen und Logistik AG Hong Kong3.1% Power Assets Holdings Ltd. Italy8.9% Atlantia SpA Snam SpA Societa Iniziative Autostradali e Servizi SpA Terna Rete Elettrica Nazionale SpA Mexico2.5% Grupo Aeroportuario del Centro Norte SAB de CV Grupo Aeroportuario del Pacifico SAB de CV - Class B Grupo Aeroportuario del Sureste SAB de CV - Class B OHL Mexico SAB de CV(a) Netherlands1.6% Koninklijke Vopak NV New Zealand1.3% Auckland International Airport Ltd. Vector Ltd. Spain7.0% Abertis Infraestructuras SA Enagas SA Red Electrica Corp. SA Switzerland0.8% Flughafen Zuerich AG United Kingdom7.4% National Grid PLC Pennon Group PLC Severn Trent PLC United Utilities Group PLC United States39.2% ALLETE, Inc. Alliant Energy Corp. Ameren Corp. American Electric Power Co., Inc. American States Water Co. American Water Works Co., Inc. Aqua America, Inc. Atmos Energy Corp. Avista Corp. California Water Service Group CenterPoint Energy, Inc. Cleco Corp. CMS Energy Corp. Consolidated Edison, Inc. DTE Energy Co. Duke Energy Corp. El Paso Electric Co. Great Plains Energy, Inc. IDACORP, Inc. Integrys Energy Group, Inc. ITC Holdings Corp. MGE Energy, Inc. NiSource, Inc. Northeast Utilities Northwest Natural Gas Co. NorthWestern Corp. Pepco Holdings, Inc. PG&E Corp. Piedmont Natural Gas Co., Inc. Pinnacle West Capital Corp. PNM Resources, Inc. Portland General Electric Co. Questar Corp. SCANA Corp. Sempra Energy SJW Corp. Southwest Gas Corp. TECO Energy, Inc. The Empire District Electric Co. The Laclede Group, Inc. The Southern Co. UIL Holdings Corp. UNS Energy Corp. Vectren Corp. Westar Energy, Inc. Wisconsin Energy Corp. Xcel Energy, Inc. Total Common Stocks (Cost $17,481,539) CLOSED-END FUNDS 0.9% United Kingdom0.9% HICL Infrastructure Co. Ltd. International Public Partnerships Ltd. Total Closed-End Funds (Cost $164,010) SHORT-TERM INVESTMENTS 1.0% Investment Company 1.0% STIT Liquid Assets Portfolio - Institutional Class, 0.05% Total Short-Term Investments (Cost $190,516) Total Investments 99.5% (Cost $17,836,065) Other Assets in Excess of Liabilities 0.5% TOTAL NET ASSETS 100.0% $ (a) Non-Income Producing. ADR - American Depositary Receipt The cost basis of investments for federal income tax purposes at March 31, 2014 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. Frontegra Timpani Small Cap Growth Fund SCHEDULE OF INVESTMENTS March 31, 2014 (Unaudited) Number of Shares Value COMMON STOCKS 98.5% Consumer Discretionary19.5% Capella Education Co. $ Dorman Products, Inc. (a) Fiesta Restaurant Group, Inc. (a) G-III Apparel Group Ltd. (a) Grand Canyon Education, Inc. (a) Jack in the Box, Inc. (a) Kate Spade & Co. (a) Kona Grill, Inc. (a) Lithia Motors, Inc. - Class A Marchex, Inc. - Class B Monro Muffler Brake, Inc. Motorcar Parts of America, Inc. (a) Nautilus, Inc. (a) Pandora Media, Inc. (a) Penske Automotive Group, Inc. Shutterstock, Inc. (a) Tuesday Morning Corp. (a) Consumer Staples0.6% Amira Nature Foods Ltd. (a) Inventure Foods, Inc. (a) Energy12.4% American Eagle Energy Corp. (a) C&J Energy Services, Inc. (a) Diamondback Energy, Inc. (a) Hydrogenics Corp. (a) Natural Gas Services Group, Inc. (a) PowerSecure International, Inc. (a) Sanchez Energy Corp. (a) Synergy Resources Corp. (a) Financial Services2.3% Tree.com, Inc. (a) Health Care21.4% Air Methods Corp. (a) ANI Pharmaceuticals, Inc. (a) BioDelivery Sciences International, Inc. (a) Cancer Genetics, Inc. (a) Cardiovascular Systems, Inc. (a) Dipexium Pharmaceuticals, Inc. (a) Horizon Pharma, Inc. (a) Jazz Pharmaceuticals PLC (a) Lannett Co., Inc. (a) Ligand Pharmaceuticals, Inc. - Class B (a) Medidata Solutions, Inc. (a) Novadaq Technologies, Inc. (a) Repligen Corp. (a) Vanda Pharmaceuticals, Inc. (a) Materials & Processing2.9% Builders FirstSource, Inc. (a) NCI Building Systems, Inc. (a) Stock Building Supply Holdings, Inc. (a) The Dixie Group, Inc. (a) Producer Durables16.3% Baltic Trading Ltd. Barrett Business Services, Inc. Benefitfocus, Inc. (a) Celadon Group, Inc. Control4 Corp. (a) CoStar Group, Inc. (a) CUI Global, Inc. (a) Encore Wire Corp. Forward Air Corp. Furmanite Corp. (a) Korn/Ferry International (a) Marten Transport Ltd. Old Dominion Freight Line, Inc. (a) Power Solutions International, Inc. (a) Safe Bulkers, Inc. Swift Transportation Co. (a) The Middleby Corp. (a) TransDigm Group, Inc. Wabash National Corp. (a) WageWorks, Inc. (a) Technology23.1% AudioCodes Ltd. (a) Callidus Software, Inc. (a) Canadian Solar, Inc. (a) ChannelAdvisor Corp. (a) Ciena Corp. (a) Dealertrack Technologies, Inc. (a) Global Eagle Entertainment, Inc. (a) Glu Mobile, Inc. (a) Gogo, Inc. (a) Guidewire Software, Inc. (a) inContact, Inc. (a) LifeLock, Inc. (a) MaxLinear, Inc. - Class A (a) Methode Electronics, Inc. NeoPhotonics Corp. (a) NIC, Inc. Perficient, Inc. (a) Proofpoint, Inc. (a) PROS Holdings, Inc. (a) Qualys, Inc. (a) Super Micro Computer, Inc. (a) Tyler Technologies, Inc. (a) Ubiquiti Networks, Inc. (a) Varonis Systems, Inc. (a) Total Common Stocks (Cost $11,023,417) WARRANTS 0.0% Technology0.0% xG Technology, Inc. (a) Total Warrants (Cost $5) SHORT-TERM INVESTMENTS 2.0% Investment Company 2.0% STIT-STIC Prime Portfolio - Institutional Class, 0.03% Total Short-Term Investments (Cost $249,718) Total Investments 100.5% (Cost $11,273,140) Liabilities in Excess of Other Assets (0.5)% ) TOTAL NET ASSETS 100.0% $ (a) Non-Income Producing. The cost basis of investments for federal income tax purposes at March 31, 2014 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. Frontegra Netols Small Cap Value Fund SCHEDULE OF INVESTMENTS March 31, 2014 (Unaudited) Number of Shares Value COMMON STOCKS 97.8% Consumer Discretionary15.2% Accuride Corp. (a) $ ANN, Inc. (a) Cabela's, Inc. (a) Capella Education Co. Carter's, Inc. DeVry, Inc. Domino's Pizza, Inc. Ethan Allen Interiors, Inc. Tenneco, Inc. (a) The Cheesecake Factory, Inc. Consumer Staples5.7% Boulder Brands, Inc. (a) Casey's General Stores, Inc. SUPERVALU, Inc. (a) TreeHouse Foods, Inc. (a) Energy4.3% Bill Barrett Corp. (a) Superior Energy Services, Inc. Willbros Group, Inc. (a) Financials19.8% BancorpSouth, Inc. Cedar Fair LP Community Bank System, Inc. Endurance Specialty Holdings Ltd. Glacier Bancorp, Inc. MGIC Investment Corp. (a) Old National Bancorp PHH Corp. (a) Prosperity Bancshares, Inc. Selective Insurance Group, Inc. State Bank Financial Corp. Sterling Bancorp The Hanover Insurance Group, Inc. Walter Investment Management Corp. (a) Webster Financial Corp. Health Care9.5% Acadia Healthcare Company, Inc. (a) Albany Molecular Research, Inc. (a) Haemonetics Corp. (a) Integra LifeSciences Holdings Corp. (a) Invacare Corp. LifePoint Hospitals, Inc. (a) U.S. Physical Therapy, Inc. VCA Antech, Inc. (a) Industrials16.7% Actuant Corp. - Class A Briggs & Stratton Corp. Commercial Vehicle Group, Inc. (a) Genesee & Wyoming, Inc. (a) Herman Miller, Inc. PGT, Inc. (a) Thermon Group Holdings, Inc. (a) Titan International, Inc. TriMas Corp. (a) United Rentals, Inc. (a) Westinghouse Air Brake Technologies Corp. Information Technology12.6% Checkpoint Systems, Inc. (a) Entegris, Inc. (a) Fair Isaac Corp. Fairchild Semiconductor International, Inc. (a) Monotype Imaging Holdings, Inc. Park Electrochemical Corp. Plexus Corp. (a) Progress Software Corp. (a) VeriFone Systems, Inc. (a) Materials8.1% Acuity Brands, Inc. Carpenter Technology Corp. Compass Minerals International, Inc. Intrepid Potash, Inc. (a) Sensient Technologies Corp. Unifi, Inc. (a) Real Estate Investment Trusts5.9% FelCor Lodging Trust, Inc. First Industrial Realty Trust, Inc. National Health Investors, Inc. Sun Communities, Inc. Total Common Stocks (Cost $59,636,431) SHORT-TERM INVESTMENTS 2.0% Investment Company 2.0% Fidelity Institutional Money Market Portfolio, 0.01% Total Short-Term Investments (Cost $2,104,359) Total Investments 99.8% (Cost $61,740,790) Other Assets in Excess of Liabilities 0.2% TOTAL NET ASSETS 100.0% $ (a) Non-Income Producing. The cost basis of investments for federal income tax purposes at March 31, 2014 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. Frontegra Phocas Small Cap Value Fund SCHEDULE OF INVESTMENTS March 31, 2014 (Unaudited) Number of Shares Value COMMON STOCKS 97.3% Consumer Discretionary7.3% American Axle & Manufacturing Holdings, Inc. (a) $ Cracker Barrel Old Country Store, Inc. Dana Holding Corp. Deckers Outdoor Corp. (a) Destination Maternity Corp. Meredith Corp. Meritage Homes Corp. (a) Scientific Games Corp. - Class A (a) The E.W. Scripps Co. - Class A (a) TiVo, Inc. (a) Consumer Staples2.9% Darling International, Inc. (a) Post Holdings, Inc. (a) TreeHouse Foods, Inc. (a) USANA Health Sciences, Inc. (a) Energy7.1% Carrizo Oil & Gas, Inc. (a) Comstock Resources, Inc. Goodrich Petroleum Corp. (a) Kodiak Oil & Gas Corp. (a) PDC Energy, Inc. (a) Rex Energy Corp. (a) Rosetta Resources, Inc. (a) Financials25.7% American Equity Investment Life Holding Co. Ameris Bancorp (a) Argo Group International Holdings Ltd. Banco Latinoamericano de Comercio Exterior S.A. Banner Corp. Capital Bank Financial Corp. (a) CNO Financial Group, Inc. Heritage Commerce Corp. IBERIABANK Corp. ICG Group, Inc. (a) International Bancshares Corp. National Penn Bancshares, Inc. Nelnet, Inc. - Class A NewBridge Bancorp (a) OceanFirst Financial Corp. Protective Life Corp. United Financial Bancorp, Inc. State Bank Financial Corp. Sterling Financial Corp. SVB Financial Group (a) Synovus Financial Corp. United Community Banks, Inc. (a) Washington Banking Co. Wilshire Bancorp, Inc. Wintrust Financial Corp. Health Care4.1% Accuray, Inc. (a) Progenics Pharmaceuticals, Inc. (a) United Therapeutics Corp. (a) WellCare Health Plans, Inc. (a) Industrials15.1% Aceto Corp. AMERCO Avis Budget Group, Inc. (a) CBIZ, Inc. (a) Esterline Technologies Corp. (a) Kadant, Inc. MYR Group, Inc. (a) Park-Ohio Holdings Corp. (a) Regal-Beloit Corp. Spirit Airlines, Inc. (a) The Timken Company Trinity Industries, Inc. Triumph Group, Inc. UniFirst Corp. WESCO International, Inc. (a) Information Technology12.8% AOL, Inc. (a) Atmel Corp. (a) Euronet Worldwide, Inc. (a) Internap Network Services Corp. (a) Knowles Corp. (a) Measurement Specialties, Inc. (a) Methode Electronics, Inc. Microsemi Corp. (a) NCR Corp. (a) NeuStar, Inc. - Class A (a) Progress Software Corp. (a) Rovi Corp. (a) Saba Software, Inc. (a) Seachange International, Inc. (a) Skyworks Solutions, Inc. (a) SYNNEX Corp. (a) Verint Systems, Inc. (a) Materials4.5% Ashland, Inc. Cabot Corp. Domtar Corp. Kaiser Aluminum Corp. Sensient Technologies Corp. Real Estate Investment Trusts13.5% Acadia Realty Trust CoreSite Realty Corp. First Industrial Realty Trust, Inc. First Potomac Realty Trust Hudson Pacific Properties, Inc. Kilroy Realty Corp. NorthStar Realty Finance Corp. Pebblebrook Hotel Trust PS Business Parks, Inc. Sabra Health Care REIT, Inc. Strategic Hotels & Resorts, Inc. (a) Utilities4.3% Black Hills Corp. Chesapeake Utilities Corp. IDACORP, Inc. Laclede Group, Inc. PNM Resources, Inc. Portland General Electric Co. The Empire District Electric Co. Total Common Stocks (Cost $8,338,256) SHORT-TERM INVESTMENTS 3.0% Investment Company3.0% STIT-STIC Prime Portfolio - Institutional Class, 0.03% Total Short-Term Investments (Cost $379,246) Total Investments 100.3% (Cost $8,717,502) Liabilities in Excess of Other Assets (0.3)% ) TOTAL NET ASSETS 100.0% $ (a) Non-Income Producing. The cost basis of investments for federal income tax purposes at March 31, 2014 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. Investment Valuation – Equity securities for which market quotations are readily available are valued at the last reported sale price on the national securities exchange on which such securities are primarily traded. Equity securities for which there were no transactions on a given day or securities not listed on a national securities exchange are valued at the most recent bid price. Equity securities that are traded on NASDAQ are valued using the NASDAQ Official Closing Price (“NOCP”). Debt securities (other than short-term instruments) are valued by an independent pricing service, which uses valuation methods such as matrix pricing and other analytical pricing models as well as market transactions and evaluated dealer bid quotations. Shares of underlying mutual funds are valued at their respective NAVs. Exchange traded funds are valued at the last reported sale price on the exchange on which the security is principally traded. Securities that are primarily traded on foreign exchanges generally are valued at the last sale price of such securities on their respective exchange. In certain circumstances, such as when a significant event occurs in a foreign market so that the last sale price no longer reflects actual value, the fair value of these securities may be determined using fair valuation procedures approved by the Board of Directors. The Directors have retained an independent fair value pricing service to assist in valuing foreign securities held by the Frontegra RobecoSAM Global Equity, Frontegra MFG Global Equity and Frontegra MFG Core Infrastructure Funds. In valuing assets, prices denominated in foreign currencies are converted to U.S. dollar equivalents at the current exchange rate, which approximates fair value. Securities maturing within 60 days or less when purchased are valued by the amortized cost method. Any securities or other assets for which market quotations are not readily available are valued at their fair value as determined in good faith by the advisers or subadvisers pursuant to guidelines established by the Board of Directors. The Funds follow a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Funds' own market assumptions (unobservable inputs). These inputs are used in determining the value of each Fund's investments and are summarized in the following fair value hierarchy: Level 1 — Quoted prices in active markets for identical securities Level 2 — Evaluated prices based on other significant observable inputs (including quoted prices for similar securities, foreign security indices, foreign exchange rates, fair value estimates for foreign securities and changes in benchmark securities indices) Level 3 — Significant unobservable inputs (including the Fund's own assumptions in determining fair value of investments) RobecoSAM Global Equity Description Level 1 Level 2 Level 3 Total Equity (a) Common Stocks $ $
